DETAILED ACTION
Status of Application
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
 	After further consideration of the claims and specification, examiner issues a 112(a) rejection as provided in the action below.
 	Since the new grounds of rejection are not necessitated by amendment, this action is made NON-FINAL.

Terminal Disclaimer
 	The terminal disclaimer filed on 1/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents granted on Application Number 16/747,111 has been reviewed and has been accepted on 1/25/2022.  The terminal disclaimer has been recorded.

Specification
The disclosure is objected to because of the following informalities: 
[0007] of the specification recites “6-shogael” which should read as “6-shogaol”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 	Claims 1-22 are rejected under AIA  35 U.S.C. 112(a), as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claims 1-22 are directed to a composition comprising: an effective amount of ginger root extract for reducing gas in a gastrointestinal tract of a user; an effective amount of propylene glycol for increasing absorption of the effective amount of the ginger root extract by the user; and an effective amount of sodium chloride for increasing absorption of the effective amount of the ginger root extract by the user in combination with the effective amount of the propylene glycol. Applicant discloses for what the amount is effective, but Applicant does not explain how to figure out what the “effective amount” is for any of the ingredients. The specification only provides that the effective amount of ginger root extract comprises from about 4 to 25 wt% of the composition [0056], and paragraph [0057] provides that propylene glycol comprises from about 10-30 wt% of the composition. There is no quantity for sodium chloride. Therefore applicants’ written description of the claimed invention is insufficient to show that the Applicants were in possession of the full scope of the claimed invention for the effective amount of sodium chloride for increasing absorption of the effective amount of the ginger root extract by the user in combination with the effective amount of the propylene glycol.

Claim Rejections - 35 USC §102/103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed 
invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pompejus (US 20130344010 A1).
Anticipation
 Regarding claims 1 and 11, Pompejus is drawn to compositions and methods of providing oral care to a human comprising administering the compositions (abstract and claims 1-13 and 16-22). Pompejus discloses the composition can comprise ginger extract, propylene glycol, and sodium chloride [0241].
Obviousness
	Pompejus does not explicitly disclose wherein the components are in effective amounts as claimed.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pompejus, to arrive at the instant invention. 
 One of ordinary skill in the art would have been motivated to do so because Pompejus discloses each of the components of the composition and in oral care compositions (abstract, claims 1-13 and 16-22, and [0241]).
Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
The Supreme Court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation... 103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions......the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney et al. (US 20090238905 A1) hereinafter Gurney in view of Westphal et al. (US 20180116976 A1) hereinafter Westphal.
	Regarding claims 1-22, Gurney is drawn to formulations with actives found in ginger or extracted from ginger and methods of administering the formulation (abstract and claims 1-13 and 20).
 	Gurney discloses the ginger composition can be selected from (iii) compounds obtainable from a separation of a ginger extract which are chosen from the group consisting of gingerols, shogaols and mixtures thereof, for treatment of irritations of gastrointestinal tract linings and tissue [0033]. Gurney discloses oral administration of the composition [0044]. Gurney discloses the amount of preferably ginger extract is in the range of 0.001-10 wt. % [0073]. Gurney discloses the formulation comprising 1,2-propylene glycol [0081]. Gurney discloses the formulation can advantageously also comprise ascorbic acid [0107].
 	Gurney does not explicitly disclose the presence of sodium chloride in the composition.
 	However, Westphal discloses ginger is most frequently prescribed as a traditional medicine for treatment of gastrointestinal diseases. The largest class of compounds present in ginger extract is the gingerols, of which 6-gingerol is the most abundant. The compositions comprise 6-gingerol [0143].
 	Westphal discloses the compositions include 6-gingerol and 6-shogaol to reduce gastrointestinal side-effects [0187].
 	Westphal discloses it is preferable to include isotonic agents, for example, sodium chloride in the composition (sodium chloride) [0204].
 	Westphal discloses in addition to water, the carrier can be propylene glycol [0204], wherein propylene glycol is present in about 20% to about 40% by weight based on the total volume of the composition (overlaps with the range of propylene glycol from 10-40% wt, and by selecting 20% propylene glycol, water would comprise less than 80% of the composition which is within the range of 20-85 wt% water) [0176]. Westphal discloses the composition for intravenous delivery [0204].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as disclosed by Gurney to comprise sodium chloride as disclosed by Westphal, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Gurney and Westphal are both in the field of formulations comprising ginger extract for use in the gastrointestinal tract and Westphal discloses ginger is most frequently prescribed as a traditional medicine for treatment of gastrointestinal diseases [0143], discloses compositions that are formulated for modified release of the components of the products and compositions including 6-gingerol and 6-shogaol to reduce gastrointestinal side-effects [0187] and in addition to water, the carrier can be propylene glycol. In many cases, it is preferable to include isotonic agents, for example, sodium chloride in the composition [0204]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Gurney and Westphal, by applying a known technique to a known product ready for improvement to yield predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615